
	
		II
		110th CONGRESS
		2d Session
		S. 3353
		IN THE SENATE OF THE UNITED STATES
		
			July 29 (legislative
			 day, July 28), 2008
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide temporary financial relief for rural school
		  districts adversely impacted by the current energy crisis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Fuel for School Act of
			 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Many rural
			 schools are in sparsely populated areas, leading to problems such as high
			 transportation costs and limited access to cultural and educational
			 resources.
				(2)Rural schools
			 have severe fiscal constraints due to declining enrollment and a limited tax
			 base to generate revenue.
				(3)In 2006, the
			 National Center for Education Statistics determined that there were
			 approximately 7,900 rural school districts in the United States.
				(b)PurposesThe purposes of this Act are the
			 following:
				(1)To provide
			 temporary financial relief for rural local educational agencies adversely
			 impacted by the current energy crisis.
				(2)To establish a
			 temporary grant program to provide eligible local educational agencies with
			 grants to help cover the cost of transporting elementary and secondary
			 students.
				3.DefinitionsIn this Act:
			(1)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency that—
				(A)is classified as
			 fringe rural, distant rural, or remote rural by the National Center for
			 Education Statistics; and
				(B)meets 1 or more
			 of the following conditions:
					(i)The
			 agency has experienced an increase in annual fuel costs of not less than 20
			 percent compared to the previous fiscal year.
					(ii)The agency has
			 experienced an increase in contract transportation costs of not less than 20
			 percent compared to the previous fiscal year.
					(iii)The Secretary
			 certifies that the agency has experienced extreme hardship in providing
			 transportation to elementary and secondary students due to increased fuel
			 prices.
					(2)Local
			 educational agencyThe term local educational
			 agency has the meaning given the term in section 9101 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Grant program
			 authorized
			(a)In
			 generalThe Secretary shall make grants to eligible local
			 educational agencies to enable the eligible local educational agencies to
			 continue providing transportation to elementary and secondary students.
			(b)AnnouncementThe
			 Secretary shall publish a notice announcing a grant competition under this Act,
			 and solicit proposals for grants, not later than 90 days after the date of
			 enactment of this Act.
			(c)Award
			 basisThe Secretary shall award grants under this Act in such a
			 manner as to assist as many eligible local educational agencies as
			 possible.
			(d)Limitations
				(1)FrequencyAn
			 eligible local educational agency shall only receive a grant under this Act
			 once in a 3 year period.
				(2)Amount of
			 grantEach grant under this Act shall be in an amount that is not
			 less than 10 percent and not more than 50 percent of an eligible local
			 educational agency's annual total transportation costs for the previous fiscal
			 year.
				5.Applications
			(a)In
			 generalAn eligible local educational agency that desires a grant
			 under this Act shall submit to the Secretary an application at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
			(b)ContentsAn
			 application submitted under subsection (a) shall—
				(1)describe the
			 activities for which assistance under this section is sought; and
				(2)provide such
			 additional assurances as the Secretary determines to be necessary to ensure
			 compliance with this section.
				6.ReportsNot later than 1 year after the end of the
			 grant period, each eligible local educational agency receiving a grant under
			 this Act shall submit a report to the Secretary detailing the eligible local
			 educational agency's performance of the activities described in section
			 5(b)(1).
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$5,000,000 for fiscal years 2009 through
			 2013; and
			(2)$2,500,000 for
			 fiscal year 2014.
			8.Sunset
			 provisionThe authority to
			 make grants under this Act shall expire on December 31, 2013.
		
